DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov et al. (US Pub. 2010/0263449 A1)(hereinafter Bolshakov) in view of  Hori et al. (US Pub. 2018/0003843 A1)(herein after Hori) in view of Fang (US Pub. 2021/0017854 A1)(hereinafter Fang).
Regarding claim 1,  Bolshakov disclose a method for isolation detection in a wellbore, (Bolshakov, Figs. 3 and 18 and ¶0002; The present disclosure relates to a device and a method for evaluating a cement bond; ¶0004; The cement also isolates adjacent zones within a formation from one another; ¶0006; The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT) …)
the method comprising: obtaining an acoustic signal, the acoustic signal captured at a set of acoustic receivers deployed in a structure in a subterranean surface; (Bolshakov, Figs. 3 and 18 and ¶0020;   … the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers; (Bolshakov, Figs. 3 and 18 and ¶0034; The calculations also included time of flight based on the maximum of cross-correlation function between the signals that traveled 1/3rd and 2/3rd of the circumference to different receivers.)  While Bolshakov discloses calculations and cross correlations based on the time of flight between different receivers, Bolshakov does not specifically producing a differential signal is produced from the calculations and correlations. Hori in the same field of endeavor as Bolshakov, however, discloses the limitation. Hori discloses producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers. (Hori, ¶0099; multiple azimuthal sources and receiver arrays for azimuthal measurements of sonic/ultrasonic pitch catch according to one or more aspects of the present disclosure; ¶0147; each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between… the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences … may be utilized to offset or compensate for error in each measured amplitude) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers, as taught by Hori, in order to utilize to error compensated measurements. (Hori, ¶0109 and ¶0147)
Bolshakov does not specifically disclose and determining a symmetry within a portion of the structure based on a value of the differential acoustic signal.  Fang in the same field of endeavor however discloses the limitation. (Fang, ¶0024;  Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining geometric shape of the casing tubular, as taught by Fang, in order to determine the integrity of a tubular. (Fang, ¶0024)
Regarding claim 12, Bolshakov discloses one or more tangible non-transitory computer-readable storage media storing computer- executable instructions for performing a computer process on a computing system, (Bolshakov, Figs. 3 and 18 and ¶0046; The controller 74 may be a microprocessor or other information handling system. The controller 74 can be used to provide commands to the tool 60 and its components, and/or receive data from the tool 60, such as data received by its receiver transducers 72. The controller 74 can also be configured to determine casing 66 thickness using the method above described or some other method.)
the computer process comprising: obtaining an acoustic signal, the acoustic signal captured at a set of acoustic receivers (Bolshakov, Figs. 3 and 18 and ¶0020;   … the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
deployed in a structure in a subterranean surface; (Bolshakov, Figs. 3 and 18 and ¶0002; The present disclosure relates to a device and a method for evaluating a cement bond; ¶0004; Hydrocarbon producing wellbores typically comprise casing cemented within a wellbore…The cement also isolates adjacent zones within a formation from one another; ¶0006; The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT) …)
producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers; (Bolshakov, Figs. 3 and 18 and ¶0034; The calculations also included time of flight based on the maximum of cross-correlation function between the signals that traveled 1/3rd and 2/3rd of the circumference to different receivers.)  While Bolshakov discloses calculations and cross correlations based on the time of flight between different receivers, Bolshakov does not specifically producing a differential signal is produced from the calculations and correlations. Hori in the same field of endeavor as Bolshakov, however, discloses the limitation. Hori discloses producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers. (Hori, ¶0099; multiple azimuthal sources and receiver arrays for azimuthal measurements of sonic/ultrasonic pitch catch according to one or more aspects of the present disclosure; ¶0147; each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers, as taught by Hori, in order to utilize to error compensated measurements.. (Hori, ¶0109 and ¶0147)
Bolshakov does not specifically disclose and determining a symmetry within a portion of the structure based on a value of the differential acoustic signal.  Fang in the same field of endeavor however discloses the limitation. (Fang, ¶0024;   Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining geometric shape of the casing tubular, as taught by Fang, in order to determine the integrity of a tubular. (Fang, ¶0024)
Regarding claim 4, Hori discloses wherein the acoustic signal is an axial acoustic signal propagating in at least one axial direction, the symmetry including an axial symmetry. (Hori, Figs. 4 and 7 and ¶0086; The electronics 408 are operable to, for example, cause the transmitter units 404, 412 to emit acoustic signals 432, 436 (i.e., waves) and detect the acoustic signals 432, 436 with the corresponding receiver units 420, 422, 424, 426, such as for detecting the travel time of the acoustic signals 432, 436 between the transmitter units 404, 412 and the corresponding receiver units 420, 422, 424, 426, as well as amplitudes of the acoustic signals 432, 436 received at the receiver units 420, 422, 424, 426; ¶0088; The transmitters 328 are independently and/or collectively operable to excite acoustic energy to induce monopole, dipole, and other higher order azimuthal modes, depending on which transmitters 328 are excited simultaneously and their polarity, to generate acoustic signals 436 as depicted in FIG. 4;  ¶0147;  each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude)
Regarding claim 15, Hori discloses wherein the acoustic signal is an axial acoustic signal propagating in at least one axial direction, the symmetry including an axial symmetry. (Hori, Figs. 4 and 7 and ¶0086; The electronics 408 are operable to, for example, cause the transmitter units 404, 412 to emit acoustic signals 432, 436 (i.e., waves) and detect the acoustic signals 432, 436 with the corresponding receiver units 420, 422, 424, 426, such as for detecting the travel time of the acoustic signals 432, 436 between the transmitter units 404, 412 and the corresponding receiver units 420, 422, 424, 426, as well as amplitudes of the acoustic signals 432, 436 received at the receiver units 420, 422, 424, 426; ¶0088; The transmitters 328 are independently and/or collectively operable to excite acoustic energy to induce monopole, dipole, and other higher order azimuthal modes, depending on which transmitters 328 are excited simultaneously and their polarity, to generate acoustic signals 436 as depicted in FIG. 4;  ¶0147;  each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude)
Regarding claim 5, Bolshakov discloses wherein the acoustic signal is a radial acoustic signal propagating in at least one radial direction, (Bolshakov, Figs. 3 and 18 and ¶0020;  The logging tool 32 comprises a cylindrical body 34 having transducers arranged along the body 34… the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
the symmetry including a radial symmetry. (Fang, ¶0024;  The reflected ultrasonic wave may be captured by receivers  … The reflected ultrasonic wave may also be evaluated to determine whether there is cement radially outwardly of the casing as well as the quality of the cement. Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …)
Regarding claim 16, Bolshakov discloses wherein the acoustic signal is a radial acoustic signal propagating in at least one radial direction, (Bolshakov, Figs. 3 and 18 and ¶0020;  The logging tool 32 comprises a cylindrical body 34 having transducers arranged along the body 34… the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
 the symmetry including a radial symmetry. (Fang, ¶0024;  The reflected ultrasonic wave may be captured by receivers  … The reflected ultrasonic wave may also be evaluated to determine whether there is cement radially outwardly of the casing as well as the quality of the cement. Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …)
Regarding claim 6, Bolshakov discloses wherein the structure includes a production tube deployed in a casing of a wellbore having a cement layer. (Bolshakov, Figs. 3 and 18 and ¶0002; The present disclosure relates to a device and a method for evaluating a cement bond; ¶0004; Hydrocarbon producing wellbores typically comprise casing cemented within a wellbore…The cement also isolates adjacent zones within a formation from one another; ¶0006; The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT) …)
Regarding claim 7, Bolshakov discloses further comprising: detecting at least one isolation region within the structure (Bolshakov, Figs. 3 and 18 and ¶0002; The present disclosure relates to a device and a method for evaluating a cement bond; ¶0004; Hydrocarbon producing wellbores typically comprise casing cemented within a wellbore…The cement also isolates adjacent zones within a formation from one another; ¶0006; The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT) …)
 based on the symmetry. (Fang, ¶0024;  The reflected ultrasonic wave may be captured by receivers  … The reflected ultrasonic wave may also be evaluated to determine whether there is cement radially outwardly of the casing as well as the quality of the cement. Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …)
Regarding claim 17, Bolshakov discloses further comprising: detecting at least one isolation region within the structure (Bolshakov, Figs. 3 and 18 and ¶0002; The present disclosure relates to a device and a method for evaluating a cement bond; ¶0004; Hydrocarbon producing wellbores typically comprise casing cemented within a wellbore…The cement also isolates adjacent zones within a formation from one another; ¶0006; The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT) …)
 based on the symmetry. (Fang, ¶0024;  The reflected ultrasonic wave may be captured by receivers  … The reflected ultrasonic wave may also be evaluated to determine whether there is cement radially outwardly of the casing as well as the quality of the cement. Additionally, the reflected ultrasonic wave may be evaluated to determine … a geometric shape of casing tubular 30, a thickness or quality of concrete liner 32 …)
Regarding claim 8, Bolshakov discloses  wherein acoustic waves propagate from at least one acoustic transmitter and are received at the set of acoustic receivers as the acoustic signal. (Bolshakov, Figs. 3 and 18 and ¶0020;  The logging tool 32 comprises a cylindrical body 34 having transducers arranged along the body 34… the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
Regarding claim 9, Bolshakov discloses wherein the set of acoustic receivers includes two acoustic receivers spaced equidistant from an acoustic transmitter. (Bolshakov, Figs. 3 and 18 and ¶0020;  The logging tool 32 comprises a cylindrical body 34 having transducers arranged along the body 34… the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
Regarding claim 18, Bolshakov discloses wherein the set of acoustic receivers includes two acoustic receivers spaced equidistant from an acoustic transmitter. (Bolshakov, Figs. 3 and 18 and ¶0020;  The logging tool 32 comprises a cylindrical body 34 having transducers arranged along the body 34… the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120.degree. from the transmitter 36... an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L.sub.1 (clockwise) and to receiver 40 as illustrated by line L.sub.2 (counterclockwise).)
Regarding claim 11, Hori discloses wherein the set of acoustic receivers are coupled in reverse polarity, operably offsetting to produce a cumulative receiver output, the cumulative receiver output being the differential acoustic signal. (Hori, ¶0147; each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude)
Regarding claim 20, Hori discloses wherein the set of acoustic receivers are coupled in reverse polarity, operably offsetting to produce a cumulative receiver output, the cumulative receiver output being the differential acoustic signal. (Hori, ¶0147; each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude)

Claims 2-3, 10, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov in view of  Hori in view of Fang in view of Manders (US Pub. 2020/0190974 A1)(hereinafter Manders).
Regarding claim 2, Bolshakov does not specifically disclose wherein the symmetry is determined to be symmetrical when the value of the differential acoustic signal is zero.  Manders, in the same field of endeavor, however, discloses the limitation. (Manders, ¶0102; for eccentric conditions, the timings are not symmetric about the center of the aperture; ¶0109; Normally these are a symmetrical set of elements opposite the pipe spot to be sonified, i.e. the spot and aperture centre have the same azimuthal angle θ.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining symmetry when the value of the differential acoustic signal is zero, as taught by Manders, in order to provide tubular inspection acoustic images based on time of flight. (Manders ¶0001 and ¶0011)
Regarding claim 13, Bolshakov does not specifically disclose wherein the symmetry is determined to be symmetrical when the value of the differential acoustic signal is zero. Manders, in the same field of endeavor, however, discloses the limitation.  (Manders, ¶0102; for eccentric conditions, the timings are not symmetric about the center of the aperture; ¶0109; Normally these are a symmetrical set of elements opposite the pipe spot to be sonified, i.e. the spot and aperture centre have the same azimuthal angle θ.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining symmetry when the value of the differential acoustic signal is zero, as taught by Manders, in order to provide tubular inspection acoustic images based on time of flight. (Manders ¶0001 and ¶0011)
Regarding claim 3, Bolshakov does not specifically disclose wherein the symmetry is determined to be asymmetrical when the value of the differential acoustic signal is non-zero. Manders, in the same field of endeavor, however, discloses the limitation.  (Manders, ¶0102; for eccentric conditions, the timings are not symmetric about the center of the aperture; ¶0109; Normally these are a symmetrical set of elements opposite the pipe spot to be sonified, i.e. the spot and aperture centre have the same azimuthal angle θ.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining asymmetry when the value of the differential acoustic signal is non-zero, as taught by Manders, in order to provide tubular inspection acoustic images based on time of flight. (Manders ¶0001 and ¶0011)
Regarding claim 14, Bolshakov does not specifically disclose wherein the symmetry is determined to be asymmetrical when the value of the differential acoustic signal is non-zero. Manders, in the same field of endeavor, however, discloses the limitation. (Manders, ¶0102; for eccentric conditions, the timings are not symmetric about the center of the aperture; ¶0109; Normally these are a symmetrical set of elements opposite the pipe spot to be sonified, i.e. the spot and aperture centre have the same azimuthal angle θ.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Bolshakov with the known technique of determining asymmetry when the value of the differential acoustic signal is non-zero, as taught by Manders, in order to provide tubular inspection acoustic images based on time of flight. (Manders ¶0001 and ¶0011)
Regarding claim 10, Manders discloses wherein the differential acoustic signal is produced by summing signals received by each of the set of acoustic receivers in a differential amplifier. (Manders, Fig. 9 and ¶0090; The same delay timings are applied to the received signals to offset the signals and sum them using the Summing Amp 86. ADC 85 converts the summed signal to the digital domain, which data is processed in B-mode or Doppler mode.; ¶0105; The phase-delays used to create the transmission pulse may be re-used during receiving to shift and sum signals by summing amplifier 86.)
Regarding claim 19, Manders discloses The one or more tangible non-transitory computer-readable storage media of claim of claim 12, wherein the differential acoustic signal is produced by summing signals received by each of the set of acoustic receivers in a differential amplifier. (Manders, Fig. 9 and ¶0090; The same delay timings are applied to the received signals to offset the signals and sum them using the Summing Amp 86. ADC 85 converts the summed signal to the digital domain, which data is processed in B-mode or Doppler mode.; ¶0105; The phase-delays used to create the transmission pulse may be re-used during receiving to shift and sum signals by summing amplifier 86.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-9, 11-12, 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of copending Application No. 17/080763 in view of Hori. While the ‘763 Application does not currently claim  producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers, Hori discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘763 Application with the known technique of producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers, as taught by Hori, in order to provide error compensated measurements. (Hori, ¶0109 and ¶0147)
This is a provisional nonstatutory double patenting rejection.
Claim number of the Instant Application
Claim number of copending Application No. 17/080763
1)  A method for isolation detection in a wellbore, the method comprising: obtaining an acoustic signal, 

the acoustic signal captured at a set of acoustic receivers deployed in a structure in a subterranean surface;
 producing a differential acoustic signal from the acoustic signal captured at the set of acoustic receivers; 






















and determining a symmetry within a portion of the structure based on a value of the differential acoustic signal.
1. A method for isolation detection in a wellbore, the method comprising: obtaining an axial acoustic signal,

 the axial acoustic signal captured using an axial sensor deployed in a structure in a subterranean surface; 
separation the axial acoustic signal into a first wave region and a second wave region by applying velocity filtering; (¶0147; each set of receivers 336 of the receiver units 420, 422 is operable to measure the amplitude of the transmitted acoustic signals at different azimuthal locations. One or both of the acoustic tool 960 and/or the surface equipment 190, 290 may be individually and/or cooperatively operable to determine differences between the amplitudes of the acoustic signals measured by the receiver units 420, 422 to determine acoustic signal attenuation. The determined differences in amplitudes may be utilized to offset or compensate for error in each measured amplitude)

and determining an axial symmetry of a portion of the structure based on at least one of the first wave region or the second wave region.
4
1
5
1 (Hori, ¶0098; One or more aspects of the present disclosure relate to obtaining coverage of a wide range of azimuthal measurements with relatively small number of transmitters for radial cement bond evaluation.)
7
13
8
1
9
1 (Hori, ¶0092; The azimuthal spacing 337 between neighboring ones of the receivers 336 may be about 45 degrees, and each receiver 336 may be substantially aligned azimuthally with a corresponding one of the high-frequency transmitters 328, or the array of high-frequency receivers 336 may be azimuthally offset from the array of high-frequency transmitters 328, such as in implementations in which the array of high-frequency receivers 336 is rotated 20-25 degrees around the central axis 309 relative to the array of high-frequency transmitters 328.)
11
1
12
14
15
14
16
14 (Hori, ¶0098; One or more aspects of the present disclosure relate to obtaining coverage of a wide range of azimuthal measurements with relatively small number of transmitters for radial cement bond evaluation.)
17
14 in view of 13.
18
14 (Hori, ¶0092; The azimuthal spacing 337 between neighboring ones of the receivers 336 may be about 45 degrees, and each receiver 336 may be substantially aligned azimuthally with a corresponding one of the high-frequency transmitters 328, or the array of high-frequency receivers 336 may be azimuthally offset from the array of high-frequency transmitters 328, such as in implementations in which the array of high-frequency receivers 336 is rotated 20-25 degrees around the central axis 309 relative to the array of high-frequency transmitters 328.)
20
14


Claims 2-3, 10-11, 13-14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/080763  in view of Hori in view of Manders. The ‘763 Application does not specifically claim wherein the symmetry is determined to be symmetrical when the value of the differential acoustic signal is zero.  Manders, in the same field of endeavor, however, discloses the limitation. (Manders, ¶0102; for eccentric conditions, the timings are not symmetric about the center of the aperture; ¶0109; Normally these are a symmetrical set of elements opposite the pipe spot to be sonified, i.e. the spot and aperture centre have the same azimuthal angle θ.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘763 Application with the known technique of determining symmetry when the value of the differential acoustic signal is zero, as taught by Manders, in order to provide tubular inspection acoustic images based on time of flight. (Manders ¶0001 and ¶0011)
This is a provisional nonstatutory double patenting rejection.
Claim number of the Instant Application
Claim number of copending Application No. 17/080763
2
1
3
1
10
1
13
14
14
14
19
14




Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/080763  in view of Hori in view of Fang.  The ‘763 Application does not specifically claim wherein the structure includes a production tube.  Fang, however, discloses the limitation. (Fang, ¶0049; The teachings of the present disclosure may be used in a variety of well operations. These operations may involve … a wellbore, and/or equipment in the wellbore, such as production tubing.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement the ‘763 Application wherein the structure includes a production tube in order to carryout evaluation of equipment in the wellbore such as production tubing. (Fang, ¶0049)
This is a provisional nonstatutory double patenting rejection.
Claim number of the Instant Application
Claim number of copending Application No. 17/080763
6
1





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687